DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements dated 8/13/2019; 7/1/2020 and 12/1/2020 have been considered and made of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a light-emitting unit” in claim 1;
“a cooling device” in claim 1;
“a temperature control unit” in claim 3; and
“an optical guiding unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the claim limitation “a temperature control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The instant disclosure describes the “temperature control unit” in Fig. 5 and related text in paragraph [0033]-[0034].  However, these disclosures fail to identify any specific structure which corresponds to this claim language.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of providing temperature control. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5 and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USAMI et al.(US 2021/0023565).
With respect to claim 1, the reference of USAMI et al. discloses a thermal cycling system (Fig. 1) for processing a bio sample so as to perform a detection, including: a chamber (20) for accommodating a bio sample; a photonic system, including: a light-emitting unit (50) which is configured to irradiate the bio sample for heating the bio sample rapidly; and a cooling device (30) attach outside the chamber (20) for cooling the bio sample inside the chamber, wherein the light-emitting unit (50) and the cooling device (30) are disposed on two opposite sides of the chamber (20).  Note, that the light-emitting unit and cooling device are considered to invoke 35 USC 112(f) as discussed previously.  The instant disclosure states that the light-emitting unit is an infrared laser unit and can be a laser LED, tungsten lamp or a halogen lamp (¶[0021] of the instant disclosure).  The instant disclose also states that the cooling device includes at least one active cooler and at least one passive cooler wherein the active cooler can be a thermoelectric cooler, a cooling fan, a blower or forced liquid coolant and the passive cooler can be a heatsink, a heat spreader, a heat pipe or a thermal interface material (¶[0027]-[0028] of the instant disclosure).  The reference of USAMI et al. meets these claim elements because the reference discloses a laser light source (¶[0054]), an active cooler (Peltier device)(40) and a passive cooler (cooling plate)(32) (¶[0050]).  With respect to the claim language “the volume of the bio sample is 25 to 37.8 microliter”, the reference of USAMI et al. discloses that the volume of the chamber can have a capacity of 1 microliter to 500 microliters (¶[0036]).  When using a capacity of at least 100 microliters, the volume in the chamber (20) would be capable of accommodating a bio sample with a volume between 25 to 37.8 microliters.  With respect to the claim language concerning the thermal cycling profile, in the absence of further positively recited structure, the structure disclosed by the reference of USAMI et al. is considered to be structurally capable of providing the same profile since it includes the same structures as recited in the instant claim language.
With respect to claim 2, the disclosed light-emitting unit and cooling device of the reference of USAMI et al. are structurally capable of being operated in the manner intended in claim 2.
With respect to claim 3, the reference of USAMI et al. discloses that the device includes a sensor (70) and a temperature control unit connected with a computer (¶[0056]) which are capable of operating in the manner required of claim 3.
With respect to claim 5, the light-emitting unit can be a laser LED or halogen lamp (¶[0054]).
With respect to claims 18-20, the reference of USAMI et al. an active cooler (Peltier device)(40) and a passive cooler (cooling plate)(32) (¶[0050]). 
With respect to claim 21, the reference of USAMI et al. discloses that the device is used to perform a biological detection using a quantitative polymerase chain reaction (¶[0003]-[0010]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over USAMI et al.(US 2021/0023565) in view of Mellem et al. (US 2016/0167054).
The reference of USAMI et al. has been discussed above with respect to claim 1.
While the reference of USAMI et al. discloses the use of light with a wavelength between 500nm and 1400, the reference does not specifically disclose a range of 700-900nm.
The reference of Mellem et al. discloses that it is known in the art to employ provide non-contact heating during thermal cycling using light in a range including 800nm (¶[0031]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ a light source with a wavelength of 800nm to provide the non-contact heating of the primary reference for the known and expected result of providing a wavelength of light that is recognized in the art for heating a thermal cycle sample.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over USAMI et al.(US 2021/0023565) in view of Abu-Ageel (US 2005/0286123 Al).
The reference of USAMI et al. has been discussed above with respect to claim 1.
With respect to claims 6-9, while the reference of USAMI et al. discloses the use of a condensing optical system (54) positioned between in the optical path between the light-emitting unit and the chamber (Fig. 1).  The reference does not disclose the use of an optical guiding unit.  Note, the claim element “optical guiding unit” is considered to invoke 35 USC 112(f) for reasons set forth previously.  The instant specification disclose that a homogenizer corresponds is the corresponding structure.
The reference of Abu-Ageel, however, teaches an optical projection system (Abstract) comprising a homogenizer (34) (Fig. lF; Fig. 2A; Paragraph [0105]; Paragraph [0107]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of USAMI et al. to include the homogenizer taught by Abu-Ageel to provide uniform light distribution to the system (Abu-Ageel: Paragraph [0099]). Further, it would have been obvious to combine the placement of the light source, condensing optics, and optical guiding unit taught by USAMI et  al. with the use of the homogenizer taught by Abu-Ageel, as this would cause the light beam entering the sample chamber to be more uniform and homogenous in terms of light intensity, color, and view angle (Abu-Ageel: Paragraph [0103]).
With respect to claim 12, the reference of USAMI et al. discloses that the chamber includes a protection plate (lid)(26) and main body (22).
With respect to claims 13 and 14, the reference of USAMI et al. discloses that any number of materials can be used to form the lid and main body (¶[0041]-[0044]) which would include glass and thermally conducting polymers.  As a result, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to determine the optimum material of construction and dimensions of the chamber while maintaining the efficiency of the thermal cycling system.
With respect to claim 15, the reference of USAMI et al discloses that the main body can be black (¶[0044]).
With respect to claim 16, while the lid (26) includes communication channels, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the channels on the surfaces of the main body for the known and expected result of relocating the location of parts which is not considered to be a patentable distinction.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over USAMI et al.(US 2021/0023565) in view of Abu-Ageel (US 2005/0286123 Al) taken further in view of Banerjee et al. (US 2010/0111768 Al).
The combination of the references of USAMI et al.  and Abu-Ageel has been discussed above with respect to claims 6 and 9.
While the structure resulting from the combination of USAMI et al. and Abu-Ageel does not explicitly teaches the shape or size of the light beam emitted by the light-emitting unit, Abu-Ageel does teach that the light beam is magnified from a smaller size to a larger size using the homogenizer (75) (Fig. 2A; Paragraphs [0105]-[0107]). 
The reference of Banerjee teaches a system for sequencing nucleic acids (Abstract) which uses a square laser beam to illuminate the samples (Paragraph [0131]), and wherein the size of the beam can be controlled based on the application (Paragraph [0007]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of the modified primary reference to provide uniform light distribution to the system (Abu-Ageel: Paragraph [0099]). Further, it would have been obvious to implement the beam shape and size taught by Banerjee to efficiently expose the sample, resulting in higher throughput and protect areas outside the image capture area from illumination and photobleaching (Banerjee: Paragraph [0131]).
With respect to claim 11, the structure resulting from the combination of USAMI et al. and Abu-Ageel does not explicitly describe the shape of the beam. 
However, Banerjee teaches a system for sequencing nucleic acids (Abstract) which uses a square laser beam to illuminate the samples (Paragraph [0131]), and wherein the size of the beam can be controlled based on the application (Paragraph [0007]).
It would have been obvious to one having ordinary skill in that art at the time the invention was effectively filed to modify the teachings of the modified primary reference to include the beam shape taught by Banerjee to efficiently expose the sample, resulting in higher throughput and protect areas outside the image capture area from illumination and photobleaching (Banerjee: Paragraph [0131]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference of Gorman et al. (US 2014/0073013) is cited as prior art which pertains to ultrafast thermal cycling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB